Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 4, 2022

                                      No. 04-21-00565-CR

                            John Anthony SCHARRINGHAUSEN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR2612
                          Honorable Velia J. Meza, Judge Presiding


                                         ORDER
        On April 12, 2022, we ordered court reporter Herminia Torres to file the reporter’s record
with this court no later than May 2, 2022. On May 2, 2022, Ms. Torres filed a notification of late
record requesting a second extension of time to complete the reporter’s record. The request is
GRANTED. Ms. Torres is ORDERED to file the reporter’s record with this court no later than
May 31, 2022. Further requests for extensions of time will be disfavored.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court